DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a response to applicant’s amendment filed on June 10, 2022.  Claims 1, 3-5, 7-12 and 14-15 have been amended.  Claim 2 has been cancelled.  No claims have been added.  Claims 1 and 3-15 are pending in the application. 

Claim Objections
Claim 5 is objected to because of the following informalities:  Language inconsistency.  
Claim 5 recites: “…a contact area with the plurality of transition metal plates per unit volume of the air, a structure of the air conditioning device, or a layout of the plurality of plates.”  Language consistency is recommended in order to avoid confusion.
For purposes of examination, examiner will interpret Claim 5 as reciting: “…a contact area with the plurality of transition metal plates per unit volume of the air, a structure of the air conditioning device, or a layout of the plurality of transition metal plates.”  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6 and 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites: “…wherein each of the plurality of LEDs is disposed on a plate that is adjacent to a target plate to be irradiated with light by each of the plurality of LEDs.”  This limitation is considered indefinite because it is unclear if applicant is referring to the transition metal plates as recited in the previous claims which claim 6 depends from or of these are different plates, since they are not named the same.  Further clarification is required. 
Claim 12 recites: “…wherein the transition metal plate has a plurality of holes through which air passes.”  This limitation is considered indefinite because it is unclear as to which transition metal plate applicant is referring to.  Claim 1 discloses a plurality of transition metal plates.  Therefore, it is unclear if applicant is referring to one of the plurality of transition metal plates or if applicant is referring to all the plurality of transition metal plates.  Clarification is required.
Claim 14 recites: “… wherein the plurality of holes are each formed in a region where an intensity of the light irradiated on the transition metal plate by each of the plurality of LEDs is less than a predetermined value.” This limitation is considered indefinite because it is unclear as to which transition metal plate applicant is referring to.  Claim 1 discloses a plurality of transition metal plates.  Therefore, it is unclear if applicant is referring to one of the plurality of transition metal plates or if applicant is referring to all the plurality of transition metal plates.  Clarification is required.
Claims 13 has been rejected because it depends on rejected claim 12. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Pham-Huu et al. (US Pat. Pub. No. 2010/0239470, hereinafter Pham) in view of Goswani et al. (US Pat. Pub. No. 2015/0320900, hereinafter Goswani).
In regards to Claim 1, Pham discloses  an air conditioning device comprising:
a photocatalytic filter comprising a filter comprising nanotubes which constitute a photocatalytically active phase, wherein said nanotubes are preferably selected from TiO2, ZnO and WO3 (see paragraphs [0022]-[0023] and [0112]; Pham further discloses wherein said photocatalyst according to the invention can also be used as a filter, i.e. photocatalyst filter, in order to filter biological agents, such as bacteria, viruses or any other similar compound in a gas phase, i.e. air.  As an example, the filter can be installed at the inlet of an air conditioning device or buildings or vehicles and can also be used to purify gaseous effluents.);  and
a light source configured to irradiate the photocatalytic filter with light (see paragraphs [0099] and [0106]-[0107]; Pham discloses introducing one or more cellular foam parts in an opaque casing element and a light source, such as LED diodes, within the casing element to irradiate the cellular foam parts, i.e. photocatalytic filter.).
Pham fails to disclose wherein the photocatalytic filter includes a plurality of transition metal plates having a surface on which a transition metal oxide is formed in a nanotube form, wherein the plurality of transition metal plates are spaced apart from each other to allow air to pass between the plurality of transition metal plates.
However, Goswani teaches a system for decontaminating a fluid, such as air.  The system comprises a plurality of photocatalyst particles, such as TiO2, WO3 and ZnO, secured to a filter substrate which contacts the fluid to be disinfected, a photon source, i.e. light source, positioned to contact the filter substrate with photons having a wavelength corresponding to at least a band gap energy of at least one photocatalytic particle (see paragraphs [0008], [0012] and [0034]).
Goswani further teaches wherein the filter substrate (#160) includes a plurality of plates (#162) each having a surface coated with the photocatalyst particles, i.e. transition metal oxide, and the plurality of plates (#162) are spaced apart from each other to allow the air to pass between the plurality of plates (#162) (see figure 7 and paragraph [0042]).
It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the air conditioning device as disclosed by Pham by having photocatalytic filter including a plurality of transition metal plates each having a surface on which the transition metal oxide is formed in a nanotube form, and the plurality of transition metal plates are spaced apart from each other to allow the air to pass between the plurality of transition metal plates, as claimed by the applicant, with a reasonable expectation of success, as Goswani teaches a system for decontaminating a fluid, such as air, wherein the system comprises a plurality of photocatalyst particles, such as TiO2, WO3 and ZnO, secured to a filter substrate which contacts the fluid to be disinfected, a photon source, i.e. light source, positioned to contact the filter substrate with photons having a wavelength corresponding to at least a band gap energy of at least one photocatalytic particle, whereby the filter substrate includes a plurality of transition metal plates each having a surface coated with the photocatalyst particles, i.e. transition metal oxide, and the plurality of transition metal plates are spaced apart from each other to allow the air to pass between the plurality of plates, thereby efficiently decontaminating the air introduced into the air conditioning device with a minimal drop in pressure (see figure 7 and paragraph [0042]).
In regards to Claim 3, Pham discloses wherein the light source includes a plurality of light emitting diodes (LEDs) corresponding to the plurality of transition metal plates, respectively (see paragraph [0107]).
In regards to Claim 4, Pham discloses further comprising:
a suction port configured to suck air from the outside (see paragraph [0112]; Pham discloses wherein the photocatalyst according to the invention can also be used as a filter in order to filter biological agents, such as bacteria, viruses or any other similar compound in a liquid or gas phase. As an example, such a filter can be installed very simply at the inlet of air conditioning of buildings or vehicles, i.e. suction port configured to suck air from the outside.); and
a discharging port configured to discharge air filtered by the photocatalytic filter to the outside, wherein the air sucked by the suction port moves toward the discharging port (see paragraph [0112]; Pham discloses wherein the photocatalyst according to the invention can also be used as a filter in order to filter biological agents, such as bacteria, viruses or any other similar compound in a liquid or gas phase. As an example, such a filter can be installed very simply at the inlet of air conditioning of buildings or vehicles.  In view of this, it is asserted, absent evidence to the contrary, that a discharging port is necessarily present inside the air conditioning device for discharging the air sucked by the suction port to the outside and wherein the air sucked by the suction port moves toward the discharging port.), and
the plurality of transition metal plates are arranged in line at a predetermined angle with respect to a direction in which the air sucked by the suction port moves toward the discharging port (see figure 5 and paragraphs [0106] and [0112]).
In the alternative, Goswani teaches a suction port configured to suck air from the outside and a discharging port configured to discharge air filtered by the photocatalytic filter to the outside, wherein the air sucked by the suction port moves toward the discharging port (path of travel #110 includes suction port and discharging port), and the plurality of transition metal plates (#162) are arranged in line at a predetermined angle with respect to a direction in which the air sucked by the suction port moves toward the discharging port (see figure 7 and paragraphs [0036]-[0037] and [0041]-[0042]).
It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the air conditioning device as disclosed by Pham by a suction port configured to suck air from the outside and a discharging port configured to discharge air filtered by the photocatalytic filter to the outside, wherein the air sucked by the suction port moves toward the discharging port, and the plurality of transition metal plates are arranged in line at a predetermined angle with respect to a direction in which the air sucked by the suction port moves toward the discharging port, as claimed by the applicant, with a reasonable expectation of success, as Goswani teaches a system for decontaminating a fluid, such as air, wherein the system comprises a plurality of photocatalyst particles, such as TiO2, WO3 and ZnO, secured to a filter substrate which contacts the fluid to be disinfected, a photon source, i.e. light source, positioned to contact the filter substrate with photons having a wavelength corresponding to at least a band gap energy of at least one photocatalytic particle, whereby the air conditioning device further includes a suction port configured to suck air from the outside and a discharging port configured to discharge air filtered by the photocatalytic filter to the outside, wherein the air sucked by the suction port moves toward the discharging port, and the plurality of transition metal plates are arranged in line at a predetermined angle with respect to a direction in which the air sucked by the suction port moves toward the discharging port, thereby efficiently decontaminating the air introduced into the air conditioning device with a minimal drop in pressure (see figure 7 and paragraph [0042]).
In regards to Claim 5, Pham, in view of Goswani, discloses the air conditioning device as recited in claim 4. Goswani further teaches wherein the predetermined angle and an interval at which the plurality of transition metal plates are arranged are determined based on at least one of a flow rate of the air, a flow velocity of the air, a contact area with the plurality of transition metal plates per unit volume of the air, a structure of the air conditioning device, or a layout of the plurality of transition metal plates.  Displacement of the filter substrate within a predefined range of motion is caused by the movement of fluid to be disinfected, i.e. flow rate of the air (see figure 7, and paragraphs [0036]-[0037]-[0041]-[0042] and [0044]).
It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the air conditioning device as disclosed by Pham by further having the predetermined angle and an interval at which the plurality of plates are arranged are determined based on at least one of a flow rate of the air, a flow velocity of the air, a contact area with the plurality of transition metal plates per unit volume of the air, a structure of the air conditioning device, or a layout of the plurality of transition metal plates, as claimed by the applicant, with a reasonable expectation of success, as Goswani teaches a system for decontaminating a fluid, such as air, wherein the system comprises a plurality of photocatalyst particles, such as TiO2, WO3 and ZnO, secured to a filter substrate which contacts the fluid to be disinfected, a photon source, i.e. light source, positioned to contact the filter substrate with photons having a wavelength corresponding to at least a band gap energy of at least one photocatalytic particle, whereby the air conditioning device further includes a suction port configured to suck air from the outside and a discharging port configured to discharge air filtered by the photocatalytic filter to the outside, wherein the air sucked by the suction port moves toward the discharging port, and the plurality of plates are arranged in line at a predetermined angle with respect to a direction in which the air sucked by the suction port moves toward the discharging port, wherein the predetermined angle and an interval at which the plurality of plates are arranged are determined based on at least one of a flow rate of the air, thereby improving the contact of contaminants in the air with the photocatalyst particles on the filter substrate (see paragraph [0044]).
In regards to Claim 6, Pham, in view of Goswani, discloses the air conditioning device as recited in claim 4. Although Pham, as modified above, does not explicitly disclose wherein each of the plurality of LEDs is disposed on a transition metal plate that is adjacent to a target transition metal plate to be irradiated with light by each of the plurality of LEDs, changing the location of the plurality of LEDs such as to be disposed adjacent to a transition metal target plate to be irradiated with light by each of the plurality of LEDs is a mere engineering design choice in order to obtain a desired end result, such as for improved purification efficiency, and is considered prima facie obvious, absent evidence to the criticality or new or unexpected results.  See MPEP 2144.04. 
In regards to Claim 7, Pham, in view of Goswani, discloses the air conditioning device as recited in claim 4. Goswani further teaches wherein the light source includes an LED layer in which a plurality of LEDs that irradiate the plurality of plates, with light, respectively, are arranged in line (see figure 7 and paragraph [0032]).  
It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the air conditioning device as disclosed by Pham by having the light source to include an LED layer in which a plurality of LEDs that irradiate the plurality of transition metal plates, with light, respectively, are arranged in line, as claimed by the applicant, with a reasonable expectation of success, as Goswani teaches a system for decontaminating a fluid, such as air, wherein the system comprises a plurality of photocatalyst particles, such as TiO2, WO3 and ZnO, secured to a filter substrate which contacts the fluid to be disinfected, a photon source, i.e. light source, positioned to contact the filter substrate with photons having a wavelength corresponding to at least a band gap energy of at least one photocatalytic particle, wherein the light source includes an LED layer in which a plurality of LEDs that irradiate the plurality of plates, with light, respectively, are arranged in line, thereby improving the contact of contaminants in the air with the photocatalyst particles on the filter substrate (see figure 7 and paragraphs [0032] and [0044]).
In regards to Claim 8, Pham in view of Goswani, discloses the air conditioning device as recited in claim 3.  Although Pham, as modified above, does not explicitly disclose wherein a width of each of the plurality of transition metal plates is determined based on a light emission angle of the plurality of LEDs, adjusting the width of each of the plurality of plates based on a light emission angle of the plurality of LEDs to an optimum width is a result effective variable and is within one skilled in the art through routine experimentation in order to obtain a desired end result, such as for improved decontamination efficiency, and is considered prima facie obvious, absent evidence to the criticality or new or unexpected results.  See MPEP 2144.05.
In regards to Claim 9, Pham in view of Goswani, discloses the air conditioning device as recited in claim 3.  Goswani teaches wherein the photocatalytic filter includes: 
a first layer in which a plurality of transition metal plates (#162) are arranged in line at a predetermined interval (see figures 7 and 8); and
a second layer which is spaced apart from the first layer and in which a plurality of transition metal plates (#162) are arranged in line at a predetermined interval (see figures 7 and 8). 
Examiner notes that although Goswani is silent in regards to wherein the plurality of transition metal plates (#162) included in the first layer and the plurality of transition metal plates (#162) included in the second layer are arranged to be misaligned with each other, changing the position of the plurality of transition metal plates in the first and second layers to be misaligned with each other is a mere engineering design choice in order to obtain a desired end result, such as for improved decontamination efficiency, and is considered prima facie obvious, absent evidence to the criticality or new or unexpected results.  See MPEP 2144.04. 
In regards to Claim 10, Pham, in view of Goswani, discloses the air conditioning device as recited in claim 9.  Goswani further teaches wherein a plurality of LEDs (#140) corresponding to the plurality of transition metal plates (#162) included in the first layer, respectively, are each disposed in a space of the second layer corresponding to each of the plurality of transition metal plates (#162) included in the first layer, and a plurality of LEDs (#140) corresponding to the plurality of transition metal plates (#162) included in the second layer, respectively, are each disposed in a space of the first layer corresponding to each of the plurality of transition metal plates (#162) included in the second layer (see figures 7 and 8).
It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the air conditioning device as disclosed by Pham by having a plurality of LEDs corresponding to the plurality of transition metal plates included in the first layer, respectively, are each disposed in a space of the second layer corresponding to each of the plurality of transition metal plates included in the first layer, and a plurality of LEDs corresponding to the plurality of transition metal plates included in the second layer, respectively, are each disposed in a space of the first layer corresponding to each of the plurality of transition metal plates included in the second layer, as claimed by the applicant, with a reasonable expectation of success, as Goswani teaches a system for decontaminating a fluid, such as air, wherein the system comprises a plurality of photocatalyst particles, such as TiO2, WO3 and ZnO, secured to a filter substrate which contacts the fluid to be disinfected, and a photon source, i.e. light source, positioned to contact the filter substrate with photons having a wavelength corresponding to at least a band gap energy of at least one photocatalytic particle, whereby the photocatalytic filter includes a first layer in which a plurality of transition metal plates are arranged in line at a predetermined interval, a second layer which is spaced apart from the first layer and in which a plurality of plates are arranged in line at a predetermined interval, the plurality of transition metal plates included in the first layer and the plurality of plates included in the second layer are arranged to be misaligned with each other, and having a plurality of LEDs corresponding to the plurality of transition metal plates included in the first layer, respectively, are each disposed in a space of the second layer corresponding to each of the plurality of transition metal plates included in the first layer, and a plurality of LEDs corresponding to the plurality of transition plates included in the second layer, respectively, are each disposed in a space of the first layer corresponding to each of the plurality of transition metal plates included in the second layer, thereby improving the contact of contaminants in the air with the photocatalyst particles on the filter substrate (see figures 7-8).
In regards to Claim 11, Pham, in view of Goswani, discloses the air conditioning device as recited in claim 9.  Goswani further teaches wherein the light source (#140) includes a third layer including a plurality of LEDs (#140) that irradiate the plurality of transition metal plates (#162) included in the first layer and the plurality of transition metal plates (#162) included in the second layer with light, respectively (see figures 7 and 8). 
It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the air conditioning device as disclosed by Pham by having the light source to include a third layer including a plurality of LEDs that irradiate the plurality of transition metal plates included in the first layer and the plurality of transition metal plates included in the second layer with light, respectively, as claimed by the applicant, with a reasonable expectation of success, as Goswani teaches a system for decontaminating a fluid, such as air, wherein the system comprises a plurality of photocatalyst particles, such as TiO2, WO3 and ZnO, secured to a filter substrate which contacts the fluid to be disinfected, and a photon source, i.e. light source, positioned to contact the filter substrate with photons having a wavelength corresponding to at least a band gap energy of at least one photocatalytic particle, whereby the photocatalytic filter includes a first layer in which a plurality of transition metal plates are arranged in line at a predetermined interval, a second layer which is spaced apart from the first layer and in which a plurality of transition metal plates are arranged in line at a predetermined interval, the plurality of transition metal plates included in the first layer and the plurality of transition metal plates included in the second layer are arranged to be misaligned with each other, and having a plurality of LEDs corresponding to the plurality of transition metal plates included in the first layer, respectively, are each disposed in a space of the second layer corresponding to each of the plurality of transition metal plates included in the first layer, and a plurality of LEDs corresponding to the plurality of transition metal plates included in the second layer, respectively, are each disposed in a space of the first layer corresponding to each of the plurality of transition metal plates included in the second layer, and the light source includes a third layer including a plurality of LEDs that irradiate the plurality of transition metal plates included in the first layer and the plurality of transition metal plates included in the second layer with light, respectively, thereby improving decontamination efficiency and the contact of contaminants in the air with the photocatalyst particles on the filter substrate (see figures 7-8)
In regards to Claim 15, Pham discloses a photocatalytic filter comprising: a filter comprising nanotubes which constitute a photocatalytically active phase, wherein said nanotubes are preferably selected from TiO2, ZnO and WO3 (see paragraphs [0022]-[0023] and [0112]; Pham further discloses wherein said photocatalyst according to the invention can also be used as a filter, i.e. photocatalyst filter, in order to filter biological agents, such as bacteria, viruses or any other similar compound in a gas phase, i.e. air.  As an example, the filter can be installed at the inlet of an air conditioning device or buildings or vehicles and can also be used to purify gaseous effluents.).
Pham fails to disclose wherein the photocatalytic filter includes a plurality of transition metal plates having a surface on which a transition metal oxide is formed in a nanotube form, wherein the plurality of transition metal plates are spaced apart from each other to allow air to pass between the plurality of transition metal plates.
However, Goswani teaches a system for decontaminating a fluid, such as air.  The system comprises a plurality of photocatalyst particles, such as TiO2, WO3 and ZnO, secured to a filter substrate which contacts the fluid to be disinfected, a photon source, i.e. light source, positioned to contact the filter substrate with photons having a wavelength corresponding to at least a band gap energy of at least one photocatalytic particle (see paragraphs [0008], [0012] and [0034]).
Goswani further teaches wherein the filter substrate (#160) includes a plurality of plates (#162) each having a surface coated with the photocatalyst particles, i.e. transition metal oxide, and the plurality of plates (#162) are spaced apart from each other to allow the air to pass between the plurality of plates (#162) (see figure 7 and paragraph [0042]).
It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the air conditioning device as disclosed by Pham by having photocatalytic filter including a plurality of transition metal plates each having a surface on which the transition metal oxide is formed in a nanotube form, and the plurality of transition metal plates are spaced apart from each other to allow the air to pass between the plurality of transition metal plates, as claimed by the applicant, with a reasonable expectation of success, as Goswani teaches a system for decontaminating a fluid, such as air, wherein the system comprises a plurality of photocatalyst particles, such as TiO2, WO3 and ZnO, secured to a filter substrate which contacts the fluid to be disinfected, a photon source, i.e. light source, positioned to contact the filter substrate with photons having a wavelength corresponding to at least a band gap energy of at least one photocatalytic particle, whereby the filter substrate includes a plurality of transition metal plates each having a surface coated with the photocatalyst particles, i.e. transition metal oxide, and the plurality of transition metal plates are spaced apart from each other to allow the air to pass between the plurality of plates, thereby efficiently decontaminating the air introduced into the air conditioning device with a minimal drop in pressure (see figure 7 and paragraph [0042]).
Examiner’s Comments
In regards to Claims 12-14, no art rejection has been made for these claims, they have only been rejected under 35 USC 112(b) as explained above in the office action. 

Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive. 
Applicant argues that “…referring to the above paragraph, the element (162) is a flat plate and the element 164 is a corrugated plate and both elements are plates.  In addition, referring to FIG. 7 regarding the substrate (160), it is illustrated that the flat plate (162) and the corrugated plate (164) are adjacent to each other on the substrate (160). In other words, it is believed that FIG. 8 merely illustrates plates to be spaced apart in order to show the plates in detail by enlarging them. The corresponding paragraph does not disclose any feature of arranging the plates to be spaced apart from each other.”
Examiner respectfully disagrees and points out that the broadest most reasonable interpretation for the term “plate” has been utilized.  According to the Merriam-Webster Dictionary, the term “plate” is defined as: “a smooth flat thin piece of material”.  In view of this, the photocatalyst coated planar substrate elements (#162), which are smooth flat thin pieces of material as evidenced by the definition above, of Goswani clearly read on the transition metal plates spaced apart from each other to allow air to pass between the plurality of transition metal plates, as claimed by the applicant.  In view of this, the argument is not considered persuasive and the rejection is thereby maintained. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JELITZA M PEREZ whose telephone number is (571)272-8139. The examiner can normally be reached Monday-Friday 9:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on (571) 272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JELITZA M PEREZ/Primary Examiner, Art Unit 1759